Exhibit 10.53

 

ADB Contract Number: N01-AI-50004

 

OMB Approval 2700-0042    

--------------------------------------------------------------------------------

AWARD/CONTRACT  

1.  THIS CONTRACT IS A RATED ORDER

     UNDER DPAS (15 CFR 350)

 

 

Ø     

 

  RATING                                   PAGE    OF    PAGES         1    22

2.  CONTRACT (Proc. Inst. Ident.) NO.

 

HHSN266200500004C

 

 

3.  EFFECTIVE DATE

 

March 8, 2005

 

4.  REQUISITION/PURCHASE REQUEST/PROJECT NO.

 

RRCB-214

5.  ISSUED BY           CODE           6.  ADMINISTERED BY (If other than Item
6)   CODE          

National Institutes of Health

Contract Management Program, DEA, NIAID

6700-B Rockledge Drive, Room 3214, MSC 7612

Bethesda, MD 20892-7612

 

 

DMID/RRCB

 

RFP NIH-NIAID-DMID-PR2004-01

7.  NAME AND ADDRESS OF CONTRACTOR (No. street, county, state and ZIP Code)  
8.  DELIVERY

 

XOMA (US) LLC

2910 Seventh Street

Berkeley, CA 94710

  ¨ FOB ORIGIN    x OTHER (See below)

FOB Destination        

  9/ DISCOUNT FOR PROMPT PAYMENT   N/A   10.SUBMIT INVOICES  
ITEM                 CODE   FACILITY CODE   ADDRESS SHOWN IN:      
Article G.3.  

11.  SHIP TO/MARK FOR CODE   CODE       N/A   12. PAYMENT WILL BE MADE BY CODE  
CODE       N/A  

Article F.2.

 

See Article G.3.

13.  AUTHORITY FOR USING OTHER FULL AND OPEN COMPETITION:

 

¨  10 U.S.C. 2304(c)(  )                            ¨  41 U.S.C. 253(c)(  )

 

14.  ACCOUNTING AND APPROPRIATION DATA

 

    EIN 1-522154069-A1    SOCC 25.55    CAN 5-8460924    $15,000,000

15A.  ITEM NO.   15B.  SUPPLIES/SERVICES   15C.  QUANTITY   15D.  UNIT   15E.
UNIT PRICE   15F. AMOUNT

Title:  Neutralizing Monoclonal Antibodies for Type A Botulinum

            Neurotoxins

Period:  March 8, 2005 through September 7, 2006

Contract Type:  Firm Fixed-Price

  See Article B.2.           $15,000,000.00

15G. TOTAL AMOUNT OF CONTRACT      Ø        $15,000,000    

16.    TABLE OF CONTENTS                         

(ü)

  SEC.   DESCRIPTION   PAGE(S)   (ü)   SEC.   DESCRIPTION   PAGE(S)         PART
I—THE SCHEDULE               PART II – CONTRACT CLAUSES    

x

  A   SOLICITATION/CONTRACT FORM   1   x   I   CONTRACT CLAUSES   4

x

  B   SUPPLIES OR SERVICES AND PRICE/COST   2   PART III—LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACH.

x

  C   DESCRIPTION/SPECS./WORK STATEMENT   2   x   J   LIST OF ATTACHMENTS   1

x

  D   PACKAGING AND MARKING   1           PART IV—REPRESENTATIONS AND
INSTRUCTIONS    

x

  E   INSPECTION AND ACCEPTANCE   1   ¨   K  

REPRESENTATIONS, CERTIFICATIONS

AND OTHER STATEMENTS OF OFFERORS

   

x

  F   DELIVERIES OR PERFORMANCE   2          

x

  G   CONTRACT ADMINISTRATION DATA   2   ¨   L   INSTRS., CONDS., AND NOTICES TO
OFFERORS    

x

  H   SPECIAL CONTRACT REQUIREMENTS   4   ¨   M   EVALUATION FACTORS FOR AWARD  
 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE                  
                

17.    x    CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign
this document and return     2     copies to issuing office.) Contractor agrees
to furnish and deliver all items or perform all the services set forth or
otherwise identified above and on any continuation sheets for the consideration
stated herein. The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein. (Attachments are listed herein.)   18.    x    AWARD (Contractor is not
required to sign this document.) Your offer on Solicitation Number
                                                         , including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any
continuation sheets. This award consummates the contract which consists of the
following documents: (a) the Government’s solicitation and your offer, and (b)
this award/contract. No further contractual document is necessary. 19A. NAME AND
TITLE OF SIGNER (Type or print)  

20A. NAME OF CONTRACTING OFFICER

 

Olga Acosta-Polston

Contracting Officer, PMOB, CMP, DEA, NIAID

19B.  NAME OF CONTRACTOR   19C.  DATE SIGNED                          
    20B.  UNITED STATES OF AMERICA  
20C.  DATE SIGNED                                  

BY

 

/s/    John L. Castello

--------------------------------------------------------------------------------

(Signature of person authorized to sign)

          March 7, 2005  

    BY

 

/s/    Olga Acosta Polston

--------------------------------------------------------------------------------

(Signature of Contracting Officer)

          March 8, 2005

--------------------------------------------------------------------------------

NSN 7540-01-152-8069

  26-107   STANDARD FORM 26 (REV. 4-85)

PREVIOUS EDITION UNUSABLE

  Computer Generated   Prescribed by GSA    FAR (48 CFR) 53.214(a)



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

DETAILED TABLE OF CONTRACT CONTENTS

 

PART I—THE SCHEDULE

    

SECTION A – SOLICITATION/CONTRACT FORM

   1

SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS

   4

ARTICLE B.1. BRIEF DESCRIPTION OF SERVICES

   4

ARTICLE B.2. PRICES

   4

ARTICLE B.3. ADVANCE UNDERSTANDINGS

   4

SECTION C – DESCRIPTION/SPECIFICATION/WORK STATEMENT

   6

ARTICLE C.1. STATEMENT OF WORK

   6

ARTICLE C.2. REPORT REQUIREMENTS

   6

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

   7

SECTION D – PACKAGING, MARKING AND SHIPPING

   8

SECTION E – INSPECTION AND ACCEPTANCE

   9

SECTION F – DELIVERIES OR PERFORMANCE

   10

ARTICLE F.1. PERIOD OF PERFORMANCE

   10

ARTICLE F.2. DELIVERIES

   10

ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE

   11

SECTION G – CONTRACT ADMINISTRATION DATA

   12

ARTICLE G.1. PROJECT OFFICER

   12

ARTICLE G.2. KEY PERSONNEL

   12

ARTICLE G.3. INVOICE SUBMISSION

   12

ARTICLE G.4. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

   13

SECTION H – SPECIAL CONTRACT REQUIREMENTS

   14

ARTICLE H.1. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

   14

ARTICLE H.2. NEEDLE EXCHANGE

   14

ARTICLE H.3. PUBLICATION AND PUBLICITY

   14

ARTICLE H.4. PRESS RELEASE

   14

ARTICLE H.5. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

   14

ARTICLE H.6. ANTI-LOBBYING

   15

ARTICLE H.7. INTELLECTUAL PROPERTY OPTION TO COLLABORATOR

   15

ARTICLE H.8. OBTAINING AND DISSMINATING BIOMEDICAL RESEARCH RESOURCES

   16

ARTICLE H.9. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

   16

ARTICLE H.10. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

   17

 

2



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

PART II – CONTRACT CLAUSES

    

SECTION I – CONTRACT CLAUSES

   18

ARTICLE I.1. GENERAL CLAUSES FOR COST-REIMBURSEMENT RESEARCH AND
DEVELOPMENT CONTRACT

   18

ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES

   21

ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

   21

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

   21

SECTION J – LIST OF ATTACHMENTS

   22

 

3



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SERVICES

 

This acquisition is being issued for services to develop and manufacture cGMP
bulk drug substance for up to three human or human compatible mAbs with potency
demonstrated in a standardized mouse protection bioassay for botulinum
neurotoxins A1 and A2.

 

ARTICLE B.2. PRICES

 

a. The total fixed price of this contract is $15,000,000.00.

 

b. Upon delivery and acceptance of the items and/or services specified in
SECTION F, ARTICLE F.2. and described in SECTION C, the Government shall make
progress payments monthly, upon submission of proper invoices or vouchers, the
prices stipulated in this contract for work delivered or rendered and accepted,
less 10 percent of the total amount of the payment. If satisfactory progress is
achieved and upon completion of the contract, the Government shall release all
withheld funds to the contractor.

 

MILESTONE PAYMENT SCHEDULE

 

Milestone

--------------------------------------------------------------------------------

   Price ($)


--------------------------------------------------------------------------------

Project Management

   1,021,900

1

   1,586,600

2

   2,355,900

3

   2,342,100

4

   407,900

5

   123,400

6

   2,322,900

7

   123,500

8

   25,100

9

   2,930,800

10

   1,161,000

11

   598,900     

--------------------------------------------------------------------------------

Total

   15,000,000     

--------------------------------------------------------------------------------

 

ARTICLE B.3. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.

 

a. cGMP Audit

 

A Pre-award site visit and cGMP audit was carried out at XOMA facilities on
February 3-4, 2005 and recommendations were made by the auditors. Progress on
these recommendations must be tracked in the monthly reports and through
frequent formal communication with NIAID Project Officer.

 

NIAID will require additional audits and inspections of Prime Contractor and
Subcontractor’s facilities and documents throughout the performance period of
the contract.

 

b. Written plan, timeline, Gantt Chart

 

XOMA is expected to provide a written plan, timeline, Gantt chart or other means
of documenting all development activities that would designate the individual
studies, outline (i.e. in a paragraph or two) how these studies would be

 

4



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

conducted (e.g. a few paragraphs to describe the specifics for the study such as
the number of replicates, conditions, numbers of samples, test to be conducted,
etc.). The first written plan should be provided within two weeks of contract
award and cover the first three months of activities. Subsequent plans should be
provided quarterly, and two weeks in advance of initiation of activities
outlined in the plan. Modifications to plans should be discussed with NIAID
prior to changes. These plans should allow NIAID to be prospectively involved in
the development of the product to better ensure that the resulting process will
be robust, transferable, and meet long term FDA scrutiny. Specifically it is
required that Analytical Development Reports, Process Development Reports,
Validation Protocols and Qualification Reports will be included as part of the
final report, and the Technical Transfer Packages. Critical reagents and/or
reagent production procedures are also required as part of the Technical
Transfer Package. In addition, the Batch Production Records are expected to
contain sufficient detail to allow for technical transfer of the manufacturing
process, either as part of the Batch Production Record itself or as an appendix
to the Batch Production Record.

 

c. Subcontract – SRI International

 

A firm fixed-price type subcontract with SRI International at a fixed price of
$934,051 for an eighteen month period of performance March 7, 2005 to September
6, 2006. A copy of the signed, approved subcontract must be provided to the
Contracting Officer within 30 calendar days after the effective date of the
contract. The subcontractor may not begin performance until the subcontracting
agreement has been executed by both parties.

 

d. Contract Number Designation

 

On all correspondence submitted under this contract, the contractor agrees to
clearly identify the two contract numbers that appear on the face page of the
contract as follows:

 

Contract No. HHSN266200500004C

ADB Contract No. N01-AI-50004

 

[End of Section B]

 

5



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION C—DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 

ARTICLE C.1. STATEMENT OF WORK

 

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work, SECTION J, ATTACHMENT 1, dated March 8, 2005, attached
hereto and made a part of this contract.

 

ARTICLE C.2. REPORTING REQUIREMENTS

 

a. Technical Reports

 

In addition to those reports required by the other terms of this contract, the
Contractor shall prepare and submit the following reports in the manner stated
below and in accordance with ARTICLE F.2. DELIVERIES of this contract:

 

1. Monthly Technical Progress Reports

 

The Contractor shall submit a Monthly Technical Report that shall include the
following specific information:

 

  a) Cover page that lists the contract number and title, the period of
performance being reported, the contractor’s name and address, the author(s),
and the date of submission;

  b) An introduction covering the purpose and scope of the contract effort;

  c) Detail, document, and summarize the results of work completed and cost
incurred during the period covered in relation to proposed effort and budget.

 

These reports shall be in sufficient detail to explain comprehensively the
results achieved. The description shall include pertinent data and/or
conclusions resulting from analysis and scientific evaluation of data
accumulated to date under the project. Also to be included is a summary of the
work proposed for the next reporting period.

 

The first report shall be submitted on or before April 22nd, 2005. Thereafter,
reports shall be due on or before the 20th of the month following each monthly
reporting period.

 

2. Milestone Reports

 

A milestone report will be provided after the completion of each Milestone
unless otherwise agreed by the Principal Investigator and the Project Officer.
Milestone reports and monthly reports may be combined if agreed by the Project
Officer. These reports shall be due on or before the 15th day after completion
of each milestone.

 

3. Final Report

 

The contractor shall submit an original and one (1) copy of the Final Report
that details, documents, and summarizes the results of the entire contract work
for the period covered. This report shall be in sufficient detail to explain
comprehensively the results achieved. This Final Report shall be submitted on or
before the completion date of the contract.

 

b. Reports Distribution

 

Copies of the technical reports shall be submitted to the Project Officer and
Contracting Officer in accordance with ARTICLE F.2. DELIVERIES. If the
Contractor is unable to deliver the reports specified hereunder within the
period of performance because of unforeseen difficulties, notwithstanding the
exercise of good faith and diligent efforts in performance of the work, the
Contractor shall give the Contracting Officer immediate written notice of
anticipated delays, stating the reasons and providing the revised delivery date.
The revised submission date is subject to the approval of the Project Officer
and Contracting Officer.

 

6



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

ARTICLE C.3. INVENTION REPORTING REQUIREMENT

 

All reports and documentation required by [FAR Clause 52.227-11/FAR Clause
52.227-11 (Deviation)/FAR Clause 52.227-13] including, but not limited to, the
invention disclosure report, the confirmatory license, and the government
support certification, shall be directed to the Extramural Inventions and
Technology Resources Branch, OPERA, NIH, 6705 Rockledge Drive, Room 1040 A, MSC
7980, Bethesda, Maryland 20892-7980 (Telephone: 301-435-1986). In addition, one
copy of an annual utilization report, and a copy of the final invention
statement, shall be submitted to the Contracting Officer. The final invention
statement (see FAR 27.303(a)(2)(ii)) shall be submitted to the Contracting
Officer on the expiration date of the contract.

 

The final invention statement (see FAR 27.303(a)(2)(ii)) shall be submitted on
the expiration date of the contract to the following address:

 

Liem T. Nguyen

Contract Specialist

National Institutes of Health

National Institute of Allergy and Infectious Diseases, DEA, CMP

6700B Rockledge Drive, Room 3214

Bethesda, Maryland 20892-7612

 

If no invention is disclosed or no activity has occurred on a previously
disclosed invention during the applicable reporting period, a negative report
shall be submitted to the Contracting Officer at the address listed above.

 

To assist contractors in complying with invention reporting requirements of the
clause, the NIH has developed “Interagency Edison,” an electronic invention
reporting system. Use of Interagency Edison is encouraged as it streamlines the
reporting process and greatly reduces paperwork. Access to the system is through
a secure interactive Web site to ensure that all information submitted is
protected. Interagency Edison and information relating to the capabilities of
the system can be obtained from the Web (http://www.iedison.gov), or by
contacting the Extramural Inventions and Technology Resources Branch, OPERA,
NIH.

 

[End of Section C]

 

7



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION D—PACKAGING, MARKING AND SHIPPING

 

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the contract number and contractor name. The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.

 

[End of Section D]

 

8



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION E—INSPECTION AND ACCEPTANCE

 

a. The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided.

 

b. For the purpose of this SECTION, the Project Officer identified in ARTICLE
G.1. is the authorized representative of the Contracting Officer.

 

c. Inspection and acceptance will be performed at NIH, NIAID, DMID, 6610
Rockledge Drive, Room 4011, Bethesda, Maryland 20892.

 

     Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.

 

d. This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.

 

     FAR Clause 52.246-4, INSPECTION OF SERVICES—FIXED PRICE (AUGUST 1996).

 

[End of Section E]

 

9



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION F—DELIVERIES OR PERFORMANCE

 

ARTICLE F.1. PERIOD OF PERFORMANCE

 

The period of performance of this contract shall be from the date of award for a
total period of 549 calendar days.

 

ARTICLE F.2. DELIVERIES

 

a. Satisfactory performance of this contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery and
acceptance by the Contracting Officer, or the duly authorized representative, of
the items specified in the Delivery Schedule which are described in SECTION C of
this contract.

 

     The items specified below as described in SECTION C, ARTICLE C.2. will be
required to be delivered F.O.B. Destination as set forth in FAR 52.247-35,
F.O.B. DESTINATION, WITHIN CONSIGNEES PREMISES (APRIL 1984), and in accordance
with and by the date(s) specified below and any specifications stated in SECTION
D, PACKAGING, MARKING AND SHIPPING, of the contract:

 

Deliverable

--------------------------------------------------------------------------------

    

No. of Copies

--------------------------------------------------------------------------------

    

Addressee/Distribution

--------------------------------------------------------------------------------

    

Due Date

--------------------------------------------------------------------------------

Monthly Technical Progress Reports

    

Original

2 Copies

    

Contracting Officer

Project Officer

     On or before the 20th of the month following each monthly reporting period

Milestone Reports

    

Original

2 Copies

    

Contracting Officer

Project Officer

     On or before the 15th day after completion date of each milestone

Written Plan

    

Original

2 Copies

    

Contracting Officer

Project Officer

     First one due within 15 calendar days after the award date. Subsequence
plans due quarterly and 15 calendar days in advance of initiation of activities
outlined in the plan

Final Report

    

Original

1 Copy

    

Contracting Officer

Project Officer

     On completion date of the contract

 

b. The above items shall be addressed and delivered to the address/addressee
listed below:

 

Project Officer

Division of Microbiology and Infectious Diseases

NIAID, NIH, DHHS

6610 Rockledge Drive, Room 4011

BETHESDA MD 20892-6604

 

Contracting Officer

CMP, DEA, NIAID, NIH, DHHS

Room 3214

6700B Rockledge Drive, MSC 7612

Bethesda, MD 20892-7612

 

c. Unless otherwise specified, deliveries shall be made to the Delivery Point
specified above Mondays through Fridays (excluding Federal Holidays) between the
hours of 8:30 a.m. and 5:30 p.m. EST only. Supplies or services scheduled for
delivery on a Federal holiday shall be made the following day.

 

10



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (AUGUST 1989) with ALTERNATE I (APRIL 1984).

 

[End of Section F]

 

11



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION G—CONTRACT ADMINISTRATION DATA

 

ARTICLE G.1. PROJECT OFFICER

 

The following Project Officer will represent the Government for the purpose of
this contract:

 

Katherine A. Taylor, Ph.D.

Division of Microbiology and Infectious Diseases

NIAID, NIH, DHHS

6610 Rockledge Drive, Room 4011

MSC 6604

Bethesda, Maryland 20892-6604

Phone: 301-451-5068

Email: kataylor@niaid.nih.gov

 

The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements; (2)
interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and (5)
assisting in the resolution of technical problems encountered during
performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract. Only the Contracting Officer has authority to:
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule; (4)
authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Government may unilaterally change its Project Officer designation.

 

ARTICLE G.2. KEY PERSONNEL

 

Pursuant to the Key Personnel clause incorporated in Section I of this contract,
the following individual is considered to be essential to the work being
performed hereunder:

 

Name   Title

Marc Better, Ph.D.

  Principal Investigator

 

ARTICLE G.3. INVOICE SUBMISSION

 

a. Invoice Instruction for NIH Fixed-Price Type Contracts, NIH(RC)-2, are
attached and made part of this contract. The invoice instructions and the
following directions for the submission of invoices must be followed to meet the
requirements of a Aproper@ invoice, pursuant to FAR 32.9.

 

  (1) Invoices shall be submitted as follows:

 

  (a) To be considered a “proper” invoice in accordance with FAR 32.9, Prompt
Payment, each invoice shall clearly identify the two contract numbers that
appear on the face page of the contract as follows:

 

Contract No. (This is the 17 digit number that appears in Block 2 of the SF-26,
i.e. HHSN266200500004C.)

 

ADB Contract No. (This is the 10 digit number that appears in the upper left
hand corner of the SF-26, i.e. N01-AI-50004.)

 

 

12



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

  (b) An original and two copies to the following designated billing office:

 

Contracting Officer

CMP, DEA, NIAID, NIH, DHHS

6700B Rockledge Drive MSC 7612

Room 3214

BETHESDA MD 20892-7612

 

  (2) Inquiries regarding payment of invoices should be directed to the
designated billing office, (301) 451-3687.

 

ARTICLE G.4. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE

 

a. Contractor Performance Evaluations

 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15. The final performance evaluation will be
prepared at the time of completion of work. In addition to the final evaluation,
interim evaluations will be prepared annually to coincide with the anniversary
date of the contract.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot be reached between the parties, the
matter will be referred to an individual one level above the Contracting
Officer, whose decision will be final.

 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 

b. Electronic Access to Contractor Performance Evaluations

 

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

 

http://ocm.od.nih.gov/cdmp/cps_contractor.htm

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment. In addition, the contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 

[End of Section G]

 

13



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

SECTION H—SPECIAL CONTRACT REQUIREMENTS

 

ARTICLE H.1. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH

 

a. Pursuant to Public Law(s) cited in paragraph b., below, NIH is prohibited
from using appropriated funds to support human embryo research. Contract funds
may not be used for (1) the creation of a human embryo or embryos for research
purposes; or (2) research in which a human embryo or embryos are destroyed,
discarded, or knowingly subjected to risk of injury or death greater than that
allowed for research on fetuses in uterus under 45 CFR 46.208(a)(2) and Section
498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). The term “human
embryo or embryos” includes any organism, not protected as a human subject under
45 CFR 46 as of the date of the enactment of this Act, that is derived by
fertilization, parthenogenesis, cloning, or any other means from one or more
human gametes or human diploid cells.

 

Additionally, in accordance with a March 4, 1997 Presidential Memorandum,
Federal funds may not be used for cloning of human beings.

 

b.      Public Law and Section No.

  Fiscal Year   Period Covered

 P.L. No. 108-447, Div. F, Sec. 509

  2005   10/1/04—9/30/05

 

ARTICLE H.2. NEEDLE EXCHANGE

 

a. Pursuant to Public Law(s) cited in paragraph b., below, contract funds shall
not be used to carry out any program of distributing sterile needles or syringes
for the hypodermic injection of any illegal drug.

 

b.      Public Law and Section No.

  Fiscal Year   Period Covered

 P.L. No. 108-447, Div. F, Sec. 505

  2005   10/1/04—9/30/05

 

ARTICLE H.3. PUBLICATION AND PUBLICITY

 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Institute of Allergy and Infectious Diseases, National Institutes of
Health, Department of Health and Human Services, under Contract No.
HHSN266200500004C.”

 

ARTICLE H.4. PRESS RELEASES

 

a. Pursuant to Public Law(s) cited in paragraph b., below, the contractor shall
clearly state, when issuing statements, press releases, requests for proposals,
bid solicitations and other documents describing projects or programs funded in
whole or in part with Federal money: (1) the percentage of the total costs of
the program or project which will be financed with Federal money; (2) the dollar
amount of Federal funds for the project or program; and (3) the percentage and
dollar amount of the total costs of the project or program that will be financed
by nongovernmental sources.

 

b.      Public Law and Section No.

  Fiscal Year   Period Covered

 P.L. No. 108-447, Div. F, Sec. 506

  2005   10/1/04—9/30/05

 

ARTICLE H.5. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE

 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General=s Office in writing or on the Inspector General=s Hotline. The
toll free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be
handled confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing
address is:

 

14



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

Office of Inspector General

Department of Health and Human Services

TIPS HOTLINE

P.O. Box 23489

Washington, D.C. 20026

 

ARTICLE H.6. ANTI-LOBBYING

 

a. Pursuant to Public Law(s) cited in paragraph c., below, contract funds shall
only be used for normal and recognized executive-legislative relationships.
Contract funds shall not be used, for publicity or propaganda purposes; or for
the preparation, distribution, or use of any kit, pamphlet, booklet,
publication, radio, television, or video presentation designed to support or
defeat legislation pending before the Congress or any State legislature, except
in presentation to the Congress or any State legislature itself.

 

b. Contract funds shall not be used to pay salary or expenses of the contractor
or any agent acting for the contractor, related to any activity designed to
influence legislation or appropriations pending before the Congress or any State
legislature.

 

c.      Public Law and Section No.   Fiscal Year   Period Covered
         for a., above: P.L. No. 108-447, Div. F, Sec. 503(a)   2005  
10/1/04—9/30/05          for b., above: P.L. No. 108-447, Div. F, Sec. 503(b)  
2005   10/1/04—9/30/05

 

ARTICLE H.7. INTELLECTUAL PROPERTY OPTION TO COLLABORATOR

 

NIAID may collaborate with an outside investigator who has proprietary rights to
compounds which may be assigned under this contract. This collaborator will be
identified by the Project Officer (PO) at the time of assignment and in this
case, the following option regarding Intellectual Property Rights will be
applicable.

 

Contractor agrees to promptly notify the NIAID and “Collaborator” in writing of
any inventions, discoveries or innovations made by the contractor’s principal
investigator or any other employees or agents of the contractor, whether
patentable or not, which are conceived and/or first actually reduced to practice
in the performance of this study using Collaborator’s Study Agent (hereinafter
“Contractor Inventions”).

 

Contractor agrees to grant to Collaborator: (1) a paid-up nonexclusive,
nontransferable, royalty-free, world-wide license to all Contractor Inventions
for research purposes only; and (2) a time-limited first option to negotiate an
exclusive world-wide royalty-bearing license for all commercial purposes,
including the right to grant sub-licenses, to all Contractor Inventions on terms
to be negotiated in good faith by Collaborator and Contractor. Collaborator
shall notify Contractor, in writing, of its interest in obtaining an exclusive
license to any Contractor Invention within six (6) months of Collaborator’s
receipt of notice of such Contractor Invention(s). In the event that
Collaborator fails to so notify Contractor or elects not to obtain an exclusive
license, then Collaborator’s option shall expire with respect to that Contractor
Invention, and Contractor will be free to dispose of its interests in such
Contractor Invention in accordance with its own policies. If Contractor and
Collaborator fail to reach agreement within ninety (90) days, (or such
additional period as Collaborator and Contractor may agree) on the terms for an
exclusive license for a particular Contractor Invention, then for a period of
six (6) months thereafter, Contractor shall not offer to license the Contractor
Invention to any third party on materially better terms than those last offered
to Collaborator without first offering such terms to Collaborator, in which case
Collaborator shall have a period of thirty (30) days in which to accept or
reject the offer.

 

Contractor agrees that notwithstanding anything herein to the contrary, any
inventions, discoveries or innovations, whether patentable or not, which are not
Subject Inventions as defined in 35 U.S.C. 201(e),* arising out of any
unauthorized use of the Collaborator’s Study Agent shall be the property of the
Collaborator (hereinafter “Collaborator Inventions”). Contractor will promptly
notify the Collaborator in writing of any such Collaborator Inventions and, at
Collaborator’s request and expense, Contractor will cause to be assigned to
Collaborator all right, title and interest in an to any such Collaborator
Inventions and provide Collaborator with reasonable assistance to obtain patents
(including causing the execution of any invention assignment or other
documents). Contractor may also be conducting other more basic research using
Study Agent under the authority of a separate Material Transfer Agreement (MTA),
or other such agreement with the Collaborator. Inventions arising thereunder
shall be subject to the terms of the MTA, and not to this clause.

 

15



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

*35 U.S.C. (e): The term “subject invention” means any invention of the
contractor conceived or first actually reduced to practice in the performance of
work under a funding agreement: Provided, that in the case of a variety of
plant, the date of determination (as defined in section 41(d)(FOOTNOTE 1) of the
Plant Variety Protection Act (7 U.S.C. 2401(d))) must also occur during the
period of contract performance.

 

Protection of Proprietary Data

 

Data generated using an investigational agent proprietary to a Collaborator will
be kept confidential and shared only with the NIAID and the Collaborator. The
Contractor retains the right to publish research results subject to the terms of
this contract.

 

ARTICLE H.8. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES

 

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community. NIH provides guidance, entitled, ASharing
Biomedical Research Resources: Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,@ (Federal Register Notice, December 23, 1999 [64
FR 72090]), concerning the appropriate terms for disseminating and acquiring
these research resources. This guidance, found at :
http://ott.od.nih.gov/NewPages/64FR72090.pdf. is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.

 

Note: For the purposes of this Article, the terms, “research tools,” “research
materials,” and “research resources” are used interchangeably and have the same
meaning.

 

ARTICLE H.9. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS

 

Work involving select biological agents or toxins shall not be conducted under
this contract until the contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
agents.

 

For prime or subcontract awards to domestic institutions who possess, use,
and/or transfer Select Agents under this contract, the institution must complete
registration with the Centers for Disease Control and Prevention (CDC),
Department of Health and Human Services (DHHS) or the Animal and Plant Health
Inspection Services (APHIS), U.S. Department of Agriculture (USDA), as
applicable, before using NIH funds for research involving Select Agents. No NIH
funds can be used for research involving Select Agents if the final registration
certificate is denied.

 

For prime or subcontract awards to foreign institutions who possess, use, and/or
transfer Select Agents under this contract, the institution must provide
information satisfactory to the NIH that a process equivalent to that described
in 42 CFR 73 (http://www.cdc.gov/od/sap/docs/42cfr73.pdf) for U.S. institutions
is in place and will be administered on behalf of all Select Agent work
sponsored by these funds before using these funds for any work directly
involving the Select Agents. The contractor must provide information addressing
the following key elements appropriate for the foreign institution: safety,
security, training, procedures for ensuring that only approved/appropriate
individuals have access to the Select Agents, and any applicable laws,
regulations and policies equivalent to 42 CFR 73. An NIAID-chaired committee of
U.S. federal employees (including representatives of NIH grants/contracts and
scientific program management, CDC, Department of Justice and other federal
intelligence agencies, and Department of State) will assess the policies and
procedures for comparability to the U.S. requirements described in 42 CFR Part
73. When requested by the contracting officer, the contractor should provide key
information delineating any laws, regulations, policies, and procedures
applicable to the foreign institution for the safe and secure possession, use,
and transfer of Select Agents. This includes concise summaries of safety,
security, and training plans, and applicable laws, regulations, and policies.
For the purpose of security risk assessments, the contractor must provide the
names of all individuals at the foreign institution who will have access to the
Select Agents and procedures for ensuring that only approved and appropriate
individuals have access to Select Agents under the contract.

 

Listings of HHS select agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/sap/

 

 

16



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

ARTICLE H.10. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES

 

The contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the contractor to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this contract.

 

[End of Section H]

 

17



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

PART II—CONTRACT CLAUSES

 

SECTION I—CONTRACT CLAUSES

 

ARTICLE I.1. GENERAL CLAUSES FOR A NEGOTIATED FIXED-PRICE RESEARCH AND
DEVELOPMENT CONTRACT—FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY
1998)

 

This contract incorporates the following clauses by reference with the same
force and effect as if they were given full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this address: http://www.arnet.gov/far/.

 

a. FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:

 

FAR CLAUSE


--------------------------------------------------------------------------------

          NO.


--------------------------------------------------------------------------------

   DATE


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

52.202-1    Jul 2004    Definitions 52.203-3    Apr 1984    Gratuities (Over
$100,000) 52.203-5    Apr 1984    Covenant Against Contingent Fees (Over
$100,000) 52.203-6    Jul 1995    Restrictions on Subcontractor Sales to the
Government (Over $100,000) 52.203-7    Jul 1995    Anti-Kickback Procedures
(Over $100,000) 52.203-8    Jan 1997    Cancellation, Rescission, and Recovery
of Funds for Illegal or Improper Activity (Over $100,000) 52.203-10    Jan 1997
   Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)
52.203-12    Jun 2003    Limitation on Payments to Influence Certain Federal
Transactions (Over $100,000) 52.204-4    Aug 2000    Printed or Copied
Double-Sided on Recycled Paper (Over $100,000) 52.204-7    Oct 2003    Central
Contractor Registration 52.209-6    Jul 1995   

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred,

Suspended, or Proposed for Debarment (Over $25,000)

52.215-2    Jun 1999    Audit and Records—Negotiation (Over $100,000) 52.215-8
   Oct 1997    Order of Precedence—Uniform Contract Format 52.215-10    Oct 1997
   Price Reduction for Defective Cost or Pricing Data 52.215-12    Oct 1997   
Subcontractor Cost or Pricing Data (Over $500,000) 52.215-14    Oct 1997   
Integrity of Unit Prices (Over $100,000) 52.215-15    Oct 2004    Pension
Adjustments and Asset Reversions 52.215-18    Oct 1997    Reversion or
Adjustment of Plans for Post-Retirement Benefits (PRB) other than Pensions
52.215-19    Oct 1997    Notification of Ownership Changes 52.215-21    Oct 1997
   Requirements for Cost or Pricing Data or Information Other Than Cost or
Pricing Data—Modifications

 

18



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

52.219-8                    May 2004                Utilization of Small
Business Concerns (Over $100,000) 52.219-9    Jan 2002    Small Business
Subcontracting Plan (Over $500,000) 52.219-16    Jan 1999    Liquidated
Damages—Subcontracting Plan (Over $500,000) 52.222-3    Jun 2003    Convict
Labor 52.222-26    Apr 2002    Equal Opportunity 52.222-35    Dec 2001    Equal
Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era, and
Other Eligible Veterans 52.222-36    Jun 1998    Affirmative Action for Workers
with Disabilities 52.222-37    Dec 2001    Employment Reports on Special
Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans
52.223-6    May 2001    Drug-Free Workplace 52.223-14    Aug 2003    Toxic
Chemical Release Reporting (Over $100,000) 52.225-1    Jun 2003    Buy American
Act—Supplies 52.225-13    Dec 2003    Restrictions on Certain Foreign Purchases
52.227-1    Jul 1995    Authorization and Consent, Alternate I (Apr 1984)
52.227-2    Aug 1996    Notice and Assistance Regarding Patent and Copyright
Infringement (Over $100,000) 52.227-11    Jun 1997    Patent Rights—Retention by
the Contractor (Short Form) (Note: In accordance with FAR 27.303(a)(2),
paragraph (f) is modified to include the requirements in FAR 27.303(a)(2)(i)
through (iv). The frequency of reporting in (i) is annual. 52.229-3    Apr 2003
   Federal, State and Local Taxes (Over $100,000) 52.232-2    Apr 1984   
Payments under Fixed-Price Research and Development Contracts 52.232-9    Apr
1984    Limitation on Withholding of Payments 52.232-17    Jun 1996    Interest
(Over $100,000) 52.232-23    Jan 1986    Assignment of Claims 52.232-25    Oct
2003    Prompt Payment 52.232-33    Oct 2003    Payment by Electronic Funds
Transfer—Central Contractor Registration 52.233-1    Jul 2002    Disputes
52.233-3    Aug 1996    Protest After Award 52.233-4    Oct 2004    Applicable
Law for Breach of Contract Claim 52.242-13    Jul 1995    Bankruptcy (Over
$100,000) 52.243-1    Aug 1987    Changes—Fixed Price, Alternate V (Apr 1984)
52.244-2    Aug 1998    Subcontracts *If written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

 

19



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

52.245-2        May 2004        Government Property (Fixed-Price Contracts)
52.246-23    Feb 1997    Limitation of Liability (Over $100,000) 52.249-2    Sep
1996    Termination for the Convenience of the Government (Fixed-Price) 52.249-9
   Apr 1984    Default (Fixed-Price Research and Development)(Over $100,000)
52.253-1    Jan 1991    Computer Generated Forms             b.      DEPARTMENT
OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3)
CLAUSES:            

HHSAR

CLAUSE    
NO.

--------------------------------------------------------------------------------

   DATE    


--------------------------------------------------------------------------------

  

TITLE

--------------------------------------------------------------------------------

352.202-1    Jan 2001    Definitions 352.232-9    Apr 1984    Withholding of
Contract Payments 352.270-4    Jan 2001    Pricing of Adjustments 352.270-6   
Jul 1991    Publications and Publicity 352.270-7    Jan 2001    Paperwork
Reduction Act             [ End of GENERAL CLAUSES FOR A NEGOTIATED FIXED-PRICE
RESEARCH AND DEVELOPMENT CONTRACT—Rev.
10/2004].

 

 

 

20



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

ARTICLE I.2 AUTHORIZED SUBSTITUTION OF CLAUSES

 

ARTICLE I.1. of this SECTION is hereby modified as follows:

 

THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES

 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.

 

a. FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES

 

(1) FAR 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (OCTOBER 2004).

 

  “(c) Waiver of evaluation preference

 

  ¨ Offeror elects to waive the evaluation preference.”

 

(2) ALTERNATE I (JUNE 2003), FAR Clause 52.219-23, Notice of Price Evaluation
Adjustment for Small Disadvantaged Business Concerns (JUNE 2003).

 

b. DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48
CHAPTER 3) CLAUSES:

 

  THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

c. NATIONAL INSTITUTES OF HEALTH (NIH) RESEARCH CONTRACTING (RC) CLAUSES:

 

The following clauses are attached and made a part of this contract:

 

(1) NIH (RC)-7, Procurement of Certain Equipment (APRIL 1984) (OMB Bulletin
81-16).

 

ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT

 

  THERE ARE NO APPLICABLE CLAUSES IN THIS SECTION.

 

[End of Section I]

 

 

21



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

PART III

 

SECTION J—LIST OF ATTACHMENTS

 

The following documents are attached and incorporated in this contract:

 

1. Statement of Work, March 8, 2005, 2 pages.

 

2. Invoice Instructions for NIH Fixed-Price Contracts, NIH(RC)-2, (5/97), 1
page.

 

3. Safety and Health, HHSAR Clause 352.223-70, (1/01), 1 page.

 

 

 

END of the SCHEDULE

(CONTRACT)

 

 

22



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

STATEMENT OF WORK

 

Neutralizing Monoclonal Antibodies for Type A Botulinum Neurotoxins

 

This acquisition is being issued for services to develop and manufacture cGMP
bulk drug substance for up to three human or human compatible mAbs (starting
material to be provided by the offeror) with potency demonstrated in a
standardized mouse protection bioassay for botulinum neurotoxins A1 and A2.

 

A. Scope of Work

 

 

The Contractor shall provide services to accomplish each of the following
milestones for one to three mAbs:

 

  1. Develop and produce a minimum of 200 vials each of cGMP master and working
cell banks for each mAb, including a certificate of analysis (Offeror should
provide a template certificate of analysis with proposal);

  2. Conduct process development to optimize formulation, yield (recommended
minimum 400 mg mAb/L) and purity for each mAb;

  3. Develop and qualify analytical methods for concentration, identity,
integrity, specificity, purity, potency, sterility, stability, and contaminant
identity and levels for testing bulk product;

  4. Transfer analytical methods to the government or its designee.

  5. Prepare master production records for non-GMP pilot lots for approval by
the National Institute of Allergy and Infectious Diseases (NIAID), prior to
initiation of non-GMP pilot lots;

  6. Prepare up to three pilot lots of sterile and mycoplasma free non-GMP
material using planned cGMP manufacturing process for each mAb;

  7. Prepare and submit batch production records for each non-GMP pilot lot;

  8. Prepare master production records for cGMP bulk drug substance for NIAID
approval, prior to initiation of cGMP bulk drug substance manufacturing;

  9. Manufacture cGMP bulk drug substance (minimum total yield should be 7 g per
mAb, at a minimum final concentration of 30 mg/ml), including a certificate of
analysis (Offeror should provide a template certificate of analysis with
proposal);

  10. Prepare the chemistry, manufacturing, and control (CMC) data to be used as
part of an Investigational New Drug (IND) application submitted to the Food and
Drug Administration (FDA) by NIAID; and

  11. Demonstrate that either a single mAb or a cocktail of mAbs retain affinity
and give protection for botulinum neurotoxins A1 and A2 in the standardized
mouse protection bioassay according to protocols approved by NIAID.



 

B. Deliverables

 

  1. Two hundred vials each of cGMP master and working cell banks for each mAb,
including a certificate of analysis.

  2. Technical transfer of analytical assays to the government of its designee.

  3. Master production records for non-GMP pilot lots prior to initiation of
non-GMP pilot lot production.

  4. Sterile and mycoplasma free non-GMP material produced from pilot lots that
are not needed by the Contractor for development of analytical assays.

  5. Batch production records for non-GMP material.

 

 

Statement of Work

  ATTACHMENT 1

(3/8/05)

  Page 1

 



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

  6. Master production records for cGMP bulk drug substance prior to initiation
of cGMP bulk drug substance manufacturing.

  7. cGMP bulk drug substance (BDS) (approximately 7 g at a minimum
concentration of 30 mg/ml) for each mAb that has passed all bulk drug substance
product characterization and release testing.

  8. A certificate of analysis for cGMP bulk substance for each mAb.

  9. Prepare and submit to NIAID the CMC section to be filed as part of the
NIAID IND application for submission to the FDA and provide responses to FDA
enquiries regarding the CMC.

  10. Data that demonstrates that a single mAb or a cocktail of up to three mAbs
retain the affinity and toxin-neutralizing characteristics for botulinum
neurotoxins A1 and A2 in the standardized mouse bioassay according to protocols
approved by NIAID.

  11. Ship vials of master and working cell banks and bulk drug substance under
cGMP conditions to a facility designated by NIAID.

 

 

Statement of Work

  ATTACHMENT 1

(3/8/05)

  Page 2

 

 



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

INVOICE INSTRUCTIONS FOR NIH FIXED-PRICE CONTRACTS, NIH(RC)-2

 

General The contractor shall submit vouchers or invoices as prescribed herein.

 

Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal—Continuation Sheet, or the payee’s letterhead or
self-designed form should be used to submit claims for reimbursement.

 

Number of Copies As indicated in the Invoice Submission Clause in the contract.

 

Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted upon delivery of goods or services unless otherwise authorized by the
contracting officer.

 

Preparation and Itemization of the Invoice The invoice shall be prepared in ink
or typewriter as follows:

 

  (a) Designated Billing Office and address

 

  (b) Invoice Number

 

  (c) Date of Invoice

 

  (d) Both the contract number and the ADB number (which appears in the upper
left hand corner of the face page of the contract), and date

 

  (e) Payee’s name and address. Show the contractor’s name ( as it appears in
the contract), correct address, and the title and phone number of the
responsible official to whom payment is to be sent. When an approved assignment
has been made by the contractor, or a different payee has been designated, then
insert the name and address of the payee instead of the contractor.

 

  (f) Description of goods or services, quantity, unit price, (where
appropriate), and total amount.

 

  (g) Charges for freight or express shipments other than F.O.B. destination.
(If shipped by freight or express and charges are more than $25, attach prepaid
bill.)

 

  (h) Equipment If there is a contract clause authorizing the purchase of any
item of equipment, the final invoice must contain a statement indicating that no
item of equipment was purchased or include a completed NIH Form entitled,
“Report of Government Owned, Contractor Held Property.”

 

Currency All NIH contracts are expressed in United States dollars. Where
payments are made in a currency other than United States dollars, billings on
the contract shall be expressed, and payment by the United States Government
shall be made, in that other currency at amounts coincident with actual costs
incurred. Currency fluctuations may not be a basis of gain or loss to the
contractor. Notwithstanding the above, the total of all invoices paid under this
contract may not exceed the United States dollars authorized.

 

 

   

1

 

 

ATTACHMENT 2



--------------------------------------------------------------------------------

Contract No. HHSN266200500004C

 

HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2001)

 

  (a) To help ensure the protection of the life and health of all persons, and
to help prevent damage to property, the Contractor shall comply with all
Federal, State and local laws and regulations applicable to the work being
performed under this contract. These laws are implemented and/or enforced by the
Environmental Protection Agency, Occupational Safety and Health Administration
and other agencies at the Federal, State and local levels (Federal, State and
local regulatory/enforcement agencies).

 

  (b) Further, the Contractor shall take or cause to be taken additional safety
measures as the Contracting Officer in conjunction with the project or other
appropriate officer, determines to be reasonably necessary. If compliance with
these additional safety measures results in an increase or decrease in the cost
or time required for performance of any part of work under this contract, an
equitable adjustment will be made in accordance with the applicable “Changes”
Clause set forth in this contract.

 

  (c) The Contractor shall maintain an accurate record of, and promptly report
to the Contracting Officer, all accidents or incidents resulting in the exposure
of persons to toxic substances, hazardous materials or hazardous operations; the
injury or death of any person; and/or damage to property incidental to work
performed under the contract and all violations for which the Contractor has
been cited by any Federal, State or local regulatory/enforcement agency. The
report shall include a copy of the notice of violation and the findings of any
inquiry or inspection, and an analysis addressing the impact these violations
may have on the work remaining to be performed. The report shall also state the
required action(s), if any, to be taken to correct any violation(s) noted by the
Federal, State or local regulatory/enforcement agency and the time frame allowed
by the agency to accomplish the necessary corrective action.

 

  (d) If the Contractor fails or refuses to comply promptly with the Federal,
State or local regulatory/enforcement agency’s directive(s) regarding any
violation(s) and prescribed corrective action(s), the Contracting Officer may
issue an order stopping all or part of the work until satisfactory corrective
action (as approved by the Federal, State or local regulatory/enforcement
agencies) has been taken and documented to the Contracting Officer. No part of
the time lost due to any stop work order shall be subject to a claim for
extension of time or costs or damages by the Contractor.

 

  (e) The Contractor shall insert the substance of this clause in each
subcontract involving toxic substances, hazardous materials, or operations.
Compliance with the provisions of this clause by subcontractors will be the
responsibility of the Contractor.

 

(End of clause)

 

Safety and Health Clause

HHSAR 352.223-70, (1/01)

 

1

 

 

ATTACHMENT 3